The undersigned have reviewed the record and the prior Decision and Order filed by Deputy Commissioner Berger. The appealing party has not shown good ground to reconsider the evidence, receive further evidence, or amend the Decision and Order.
                               ***********
Based upon all of the competent evidence of record, the undersigned makes the following:
 FINDINGS OF FACT
1. Plaintiff alleges that defendants staff improperly did not allow plaintiff to send money outside the prison from his Work Release Fund.
2. On or about 14 March 1995 plaintiff was incarcerated at Cabarrus Correctional Institution. Plaintiff worked on work release.
3. On or about 14 March 1995, plaintiff learned that some real estate property he owned had been vandalized. Furthermore, he was notified by the City of Concord that he would face criminal prosecution if his grass was not cut at this property.
4. Plaintiff filed a request to send money to his friend Mary Clowney. This request was denied.
5. Plaintiff was then instructed by Department of Correction Officer Threat how to send money outside the prison for property repairs. Plaintiff would have been authorized to send money to a contractor with a bill or a voucher.
6. For the type of payment plaintiff desired, the Department of Corrections required an invoice or special permission for any payment over $300.00.
7. Any confusion on plaintiffs part regarding this process did not result from any negligence by any employee of defendant.
8. Plaintiff did not present any evidence of any breach of duty resulting in damage to plaintiff.
9. Plaintiff presented no evidence as to the value of any damage.
                               ***********
The foregoing findings of fact and conclusions of law engender the following additional
 CONCLUSIONS OF LAW
1. Plaintiff has failed to prove by the greater weight of evidence that Department of Correction Officer Threat or any other state employee was negligent in handling plaintiffs money transfer request.
2. Plaintiff failed to present any evidence of damages.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the undersigned enters the following
 ORDER
1. Under the law, plaintiffs claim must be, and the same is hereby, DENIED.
2. Each side shall bear its own costs.
This is the ___ day of March, 2001.
                                   S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER